        Case 1:18-cv-00120-ABJ Document 44 Filed 04/13/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


JESSE P. SCHULTZ, III, et al.,

                       Plaintiffs,

v.                                               Civil Action No. 18-120 (ABJ)

DISTRICT OF COLUMBIA, et al.,

                       Defendants.


                                JOINT STATUS REPORT

      Pursuant to the Court’s April 7, 2021 Minute Order, the Parties submit this

Joint Status Report.

      The Parties have reached a final settlement in this matter and will proceed to

execute the settlement agreement. Plaintiffs request that if the settlement agreement

is not signed by April 21, 2021, that the Parties file a further status report by that

date. Under the terms of the settlement, the Parties will file a Joint Motion for

Preliminary Approval of the Settlement Agreement within two weeks of signing the

agreement.

Dated: April 13, 2021.                        Respectfully submitted,

/s/ Jeffrey L. Light
Jeffrey L. Light (D.C. Bar # 485360)          KARL A. RACINE
1712 Eye Street NW                            Attorney General for the District of
Suite 915                                     Columbia
Washington, D.C. 20006
(202) 277-6213                                /s/ Fernando Amarillas
Jeffrey@LawOfficeOfJeffreyLight.com           FERNANDO AMARILLAS [974858]
                                              Acting Deputy Attorney General
Counsel for Plaintiffs                        Public Interest Division
Case 1:18-cv-00120-ABJ Document 44 Filed 04/13/21 Page 2 of 2




                                 /s/ Micah Bluming
                                 MICAH BLUMING [1618961]
                                 Assistant Attorney General
                                 Equity Section
                                 400 Sixth Street, N.W., Suite 10100
                                 Washington, D.C. 20001
                                 (202) 724-7272
                                 (202) 730-1833 (fax)
                                 micah.bluming@dc.gov

                                 Counsel for Defendants




                             2
